Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 30, 2017

                                     No. 04-17-00139-CR

                                    Demond FRANKLIN,
                                        Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR6149A
                         Honorable Melisa Skinner, Judge Presiding


                                        ORDER

       On October 26, 2017, appellant filed a motion to amend his brief to correct certain
“[m]inor errors” contained therein. After review, we GRANT appellant’s motion and accept
appellant’s amended brief as filed.

         We order the clerk of this court to serve a copy of this order on all counsel.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court